Case 2:20-cv-06283-SJF-AYS Document 1 Filed 12/28/20 Page 1 of 8 PageID #: 1




Loren L. Forrest, Jr.
Duvol M. Thompson
HOLLAND & KNIGHT LLP
31 West 52nd Street
New York, New York 10019
Telephone: 212-513-3200
Facsimile: 212-385-9010
loren.forrest@hklaw.com
duvol.thompson@hklaw.com

Attorneys for Defendant Garda CL Atlantic, Inc.

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

FONTUS ORLWITCH, Individually and on
behalf of all others similarly situated,

                             Plaintiffs,

              -against-                               CIVIL ACTION NO. ______________

GARDA CL ATLANTIC, INC.,                              NOTICE OF REMOVAL

                     Defendant.


       PLEASE TAKE NOTICE that, on this date, Defendant Garda CL Atlantic, In. ("Garda"

or "Defendant"), by and through its attorneys, Holland & Knight LLP, respectfully file this

Notice of Removal pursuant to 28 U.S.C. §§ 1332(a)-(c), 1441(a)-(b), 1446, and 1453 because

this is a putative class action where there is complete diversity between the named Plaintiff,

Fontus Orlwitch, and the Defendant, and the amount in controversy exceeds $75,000.

                                     RELEVANT FACTS

       1.     On or about May 26, 2020, Plaintiff Fontus Orlwitch filed an action against Garda

by filing a Class Action Complaint (attached as Exhibit A) in the Supreme Court of New York,

County of Nassau, Index No. 604941/2020. On or about June 3, 2020, Plaintiff served an

incorrect Garda entity, Garda USA, Inc.
Case 2:20-cv-06283-SJF-AYS Document 1 Filed 12/28/20 Page 2 of 8 PageID #: 2




        2.      On November 5, 2020, the state court "So Ordered" a "Stipulation and Order"

(attached as Exhibit B) allowing Plaintiff to file an amended complaint, removing Garda USA,

Inc. as a party to this action, extending the time for Garda to respond to the amended complaint,

and extending Plaintiff's time to file a class motion.

        3.      On November 9, 2020, Plaintiff filed a Supplemental Summons and Amended

Class Action Complaint ("Amended Complaint" attached as Exhibit C) naming Garda CL

Atlantic, Inc. as the Defendant, and correcting its principal place of business to be in Boca Raton,

Florida.

        4.      Plaintiff alleges claims under the New York Labor Law, and sought class

certification of claims against Garda for damages arising from allegedly failing to pay Plaintiff

and the Class minimum wage overtime premiums, see Compl. ¶ 58, failing to provide notice of

compensation terms at the start of employment see id. ¶ 66, and failing to provide accurate wage

statements reflecting all hours, including overtime, see id. ¶ 72.

        5.      Plaintiff seeks to prosecute this action on behalf of a putative class consisting of

all non-exempt hourly employees who worked for Garda in the State of New York for the period

of six (6) years prior to the filing date. See id. ¶ 44.

        6.      On November 30, 2020, Garda, by and through its counsel, accepted service of

the Amended Complaint, and the parties agreed that Garda's time to answer or otherwise respond

to the Amended Complaint was extended until December 30, 2020.

        7.      As of December 28, 2020, no other pleadings or papers have been filed with the

Supreme Court of the State of New York, and no other parties have been joined or served as

defendants in this matter.

        8.      The United States District Court for the Eastern District of New York embraces




                                                    2
 Case 2:20-cv-06283-SJF-AYS Document 1 Filed 12/28/20 Page 3 of 8 PageID #: 3




the place where the State Court Action is pending.

                                   CONSENT TO REMOVAL

        9.      Garda is the only defendant in this action and consents to removal.

                                 TIMELINESS OF REMOVAL

        10.     Garda accepted service by and through its attorneys on November 30, 2020. The

time to remove as required by 28 U.S.C. § 1446(b) was not triggered until November 30, 2020.

Accordingly, this Notice of Removal is because it was filed within 30 days of the last Garda's

acceptance of service. Id.

                             THE VENUE REQUIREMENT IS MET

        11.     Venue of this removal is proper under 28 U.S.C. § 1441(a) because this Court is

the United States District Court for the district and division corresponding to the place where the

state-court action is pending.

                          DIVERSITY REQUIREMENTS ARE MET

        12.     This action is properly removable under 28 U.S.C. § 1441(a) because this United

States District Court has original jurisdiction of this case pursuant to 28 U.S.C. § 1332(a).

Section 1332(a) provides in pertinent part:

                (a) The district courts shall have original jurisdiction of all civil
                    actions where the matter in controversy exceeds the sum or
                    value of $75,000, exclusive of interest and costs, and is
                    between—

                       (1) citizens of different States;

                       (2) citizens of a State and citizens or subjects of a foreign
                           state, except that the district courts shall not have
                           original jurisdiction under this subsection of an action
                           between citizens of a State and citizens or subjects of a
                           foreign state who are lawfully admitted for permanent
                           residence in the United States and are domiciled in the
                           same State;



                                                  3
Case 2:20-cv-06283-SJF-AYS Document 1 Filed 12/28/20 Page 4 of 8 PageID #: 4




                       (3) citizens of different States and in which citizens or
                           subjects of a foreign state are additional parties; and

                       (4) a foreign state, defined in section 1603(a) of this title,
                           as plaintiff and citizens of a State or of different States.

                              THERE IS COMPLETE DIVERSITY

       13.     Plaintiff is a citizen of the State of New York. See Compl. ¶ 5.

       14.     Defendant Garda is a Delaware corporation, as plead in the Amended Complaint.

Compl. ¶ 6. Its principal place of business is at 2000 NW Corporate Boulevard, Boca Raton,

Florida, 33431. Id.

       15.     Accordingly, there is complete diversity as required by 28 U.S.C. § 1332(a)

because there is complete diversity of citizenship.

                   THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

       16.     Where, as here, a plaintiff does not expressly plead a specific amount of damages

in their complaint, a defendant must only show a reasonable probability that the amount in

controversy exceeds $75,000, exclusive of interest and costs. Blockbuster, Inc. v. Galeno, 472

F.3d 53, 59 (2d Cir. 2006).

       17.     Although Garda flatly rejects liability and Plaintiff's and the proposed class'

entitlement to any relief, it respectfully submits that based upon a fair reading of the Amended

Complaint and the facts set forth in this Notice of Removal, the named Plaintiff seeks damages

which exceed the minimum jurisdictional amount of $75,000.

       18.     Here, Plaintiff alleges that the putative class consists of "All persons who are or

have been employed by Defendant as drivers/messengers/guards/ATM technicians in New York

State within the period of six years prior to the filing date." Compl. § 44. Plaintiff also alleges

that the Proposed Class is so numerous that "joinder of all members is impracticable." Compl. ¶

47. Plaintiff further alleges that there are "over 300 people who satisfy the definition of the


                                                  4
Case 2:20-cv-06283-SJF-AYS Document 1 Filed 12/28/20 Page 5 of 8 PageID #: 5




Proposed Class." Id.

       19.     On behalf of the putative class, Plaintiff seeks alleged compensatory damages

including "unpaid wages owed, including interest thereon, and penalties, including liquidated

damages", and "reasonable attorneys' fees and costs and pursuant to NYLL." See Compl. ¶¶ 61,

67, 73 and "Wherefore" clause.

       20.     As alleged, Plaintiff "regularly worked 15-16 hours shifts and approximately 44-

50 hours per week."    Compl. ¶ 36. Plaintiff also alleges he worked from November 2018 to

November 2019. Id. ¶ 19.

       21.     From November 2014 until present, the six year period Plaintiff contends applies,

which Garda disputes, Plaintiff has estimated that there have been "over 300 people who satisfy

the definition of the Proposed Class." Compl. ¶ 47. Plaintiff seeks damages as well as the

$5,000 maximum statutory penalty, which, if available for each of the proposed class members

would exceed $75,000. See Ramirez v. Oscar De La Renta, LLC, No. 16-7855, 2017 WL

2062960, at *6 (S.D.N.Y. May 12, 2017) (calculating amount in controversy to include statutory

damages under New York Labor Law, and "extrapolating these penalties to the assumed portion

of the proposed class entitled to recover them"). Because overtime wages, statutory damages,

and liquidated damages, are sought for each class member, Plaintiff's potential recovery far

exceeds $75,000.

       22.     Accordingly, diversity jurisdiction exists under 28 U.S.C. § 1332(a)(1).

       23.     Plaintiff's individual claim seeks damages in excess of $75,000, and therefore the

amount in controversy requirement is met. See 28 U.S.C. § 1332(d)(2), Achtman v. Kirby,

McInerney & Squires, LLP, 404 F .Supp. 2d 540, 547 (S.D.N.Y. 2005) ("Only one diverse

plaintiff need meet the $75,000 amount-in-controversy requirement . . . .").




                                                5
Case 2:20-cv-06283-SJF-AYS Document 1 Filed 12/28/20 Page 6 of 8 PageID #: 6




       24.     Plaintiff also seeks liquidated damages, see id. at Prayer for Relief ¶ D, which are

an available remedy pursuant to New York Labor Law. N.Y. Lab. Law § 198(1-a) (allowing

recovery of 100% of unpaid wages as liquidated damages). Liquidated damages are considered

in determining the amount in controversy where sought in the Complaint. Cf. Ramirez, No. 16-

7855, 2017 WL 2062960, at *6) (not considering liquidated damages in amount in controversy

where plaintiff waived).

       25.     Finally, courts in this District recognize that attorneys' fees calculated at 30% of a

plaintiff’s total recovery may be factored in determining the amount in controversy. See id.

                                    REMOVAL IS PROPER

       26.     Accordingly, this case is properly removable as the parties are completely diverse

and the amount in controversy is met.

       27.     Garda reserve all rights, claims, and defenses relative to the action filed by

Plaintiff and expressly does not waive any defense available in filing this notice.

       28.     Pursuant to 28 U.S.C. § 1446(d), Defendants will promptly serve this Notice of

Removal upon all parties and shall promptly serve a copy thereof upon the clerk of the Supreme

Court of the State of New York, County of Nassau.

       WHEREFORE, Defendant Garda CL Atlantic, Inc.. respectfully requests that the matter

designated by the Amended Complaint be removed to the United States District Court for the

Eastern District of New York, and proceed before this Court as an action properly removed.




                                                 6
Case 2:20-cv-06283-SJF-AYS Document 1 Filed 12/28/20 Page 7 of 8 PageID #: 7




Dated: December 28, 2020
       New York, New York

                                               Respectfully submitted,

                                               HOLLAND & KNIGHT LLP


                                               /s/ Loren L. Forrest, Jr.
                                               Loren L. Forrest, Jr.
                                               Duvol M. Thompson
                                               31 West 52nd Street
                                               New York, New York 10019
                                               Tel. (212) 513-3200
                                               Fax (212) 385-9010
                                               loren.forrest@hklaw.com
                                               duvol.thompson@hklaw.com

                                               Attorneys for Defendant Garda CL Atlantic, Inc.




                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 28th day of December, 2020, I electronically filed the

foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

document is being served this day on all counsel of record on the attached Service List in the

manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

in some other authorized manner for those counsel or parties who are not authorized to receive

electronically Notices of Electronic Filing.




                                                  7
Case 2:20-cv-06283-SJF-AYS Document 1 Filed 12/28/20 Page 8 of 8 PageID #: 8




                                         Service List


Christopher Q. Davis, Esq.
Rachel M. Haskell, Esq.
The Law Office of Christopher Q. Davis
80 Broad Street, Suite 703
New York, New York 10004

Attorneys for Plaintiff




                                              8
